Citation Nr: 1132566	
Decision Date: 09/02/11    Archive Date: 09/12/11

DOCKET NO.  04-30 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel








INTRODUCTION


The Veteran, who is the appellant, served on active duty from April 1971 to October 1973.

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in July 2002 of a Department of Veterans Affairs (VA) Regional Office (RO or Agency of Original Jurisdiction).

In October 2009 and July 2010, the Board remanded the claim for additional development.  The remands directed the RO to provide notice under the Veterans Claims Assistance Act of 2000 (VCAA), record development, and for a VA examination.  The RO provided the requested notice in December 2009 and completed the requested records development in June 2010.  The VA examination is discussed in the REMAND.

In a statement in January 2004, the Veteran raised the claim of service connection for a cervical spine disability.  In May 2010, the Veteran's service representative raised the claim of service connection for hearing loss.  Both claims are referred to an Agency of Original Jurisdiction for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The service treatment records show that the Veteran was treated for low back pain in September and October 1971 and again in March 1973.  On separation examination, the Veteran did not report any back problems and the spine and extremities were determined to be normal.

After service, starting in April 1982, the Veteran consistently described falling off a helicopter in service and injuring his lower back when he landed on his feet in a squat position and that he has suffered low back pain ever since.

VA records show that in February 1989 the Veteran was hospitalized for Candida osteomyelitis in the thoracic spine.  By October 1989, the Veteran sought treatment with VA because he experienced pain in the lower extremities and chronic lower back pain.  Radiological testing showed degenerative changes at L4-L5 and L5-S1.

In July 2010, the Veteran was afforded a VA examination to determine whether the Veteran's current low back disability was related to service.  However, the Board finds that the medical opinion is not helpful in resolving the appeal because it did not account for significant facts in the case.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) (medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two). 

In addition, the Veteran has filed for disability benefits from the Social Security Administration.  VA is obligated to obtain records of the Social Security Administrations if there is a reasonable possibility that the records could help substantiate the claim.  Golz v. Shinseki, 590 F.3d 1317, 1322 (Fed. Cir. 2010)

Accordingly, the case is REMANDED for the following action:

1.  Obtain the records of the Social Security Administration.  If the records do not exist or further efforts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  Obtain VA records since November 2007.





3.  Afford the Veteran a VA examination by a physician to determine whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability of 50 percent), less likely than not (probability less than 50 percent), that the current low back disability is related to the in-service injury as described by the Veteran. 

In formulating the opinion, the VA examiner is asked to consider these significant facts of the case: 

a).  The Veteran fell on stairs in September 1971 and in March 1973, which are documented in service, 

b).  The Veteran's history of a fall from the top of a helicopter and landed on his feet in a squat position is credible, 

c).  After service, the Veteran was treated for Candida osteomyelitis of the thoracic spine in February 1989 by history, and, 

d).  The first documentation of radiating pain in the lower extremities was in 1989, 15 years after service and shortly after the diagnosis of Candida osteomyelitis.








If an opinion is not possible without resort to speculation, the VA examiner is asked to clarify whether the opinion cannot be rendered because there are other potential etiologies for the current low back disability, when the in-service injuries are not more likely than any other to cause the Veteran's current low back disability and that an opinion on causation is beyond what may be reasonably concluded based on the evidence of record and current medical knowledge.

The Veteran's file must be made available to the examiner for review.

4. After the development has been completed, adjudicate the claim.  If the benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


